Exhibit 10.1




FIRST AMENDMENT TO LEASE

This First Amendment to Lease (this “First Amendment”) is made as of July 18,
2017 by and between MIT 128 SIDNEY LEASEHOLD LLC, a Massachusetts limited
liability company with an address c/o MIT Investment Management Company, 238
Main Street, Suite 200, Cambridge, MA 02142 (“Landlord”), and ACCELERON PHARMA
INC., a Delaware corporation with an address of 149 Sidney Street, Cambridge, MA
02139 (“Tenant”).
W I T N E S S E T H
WHEREAS, Landlord and Tenant are the current parties to that certain Lease dated
May 20, 2008 (the “Lease”), pursuant to which Landlord is leasing to Tenant the
entire building (consisting of approximately 37,700 rentable square feet and as
more particularly described in the Lease, the “Premises”) located at 128 Sidney
Street, Cambridge, Massachusetts (the “Building”);
WHEREAS, the Initial Term of the Lease is scheduled to expire on September 30,
2018;
WHEREAS, Landlord and Tenant desire to extend the Initial Term of the Lease for
the period commencing on October 1, 2018 and, unless earlier terminated, ending
on September 30, 2023 (the “Extension Period”); and
WHEREAS, Landlord and Tenant wish to amend the Lease as hereinafter set forth.
NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.    Recitals; Capitalized Terms. The foregoing recitals are hereby
incorporated by reference. All capitalized terms not otherwise defined herein
shall have the meanings ascribed to them as set forth in the Lease.
2.    Extension of Term. Notwithstanding anything to the contrary set forth in
the Lease, the Initial Term of the Lease is hereby extended for the Extension
Period on all of the terms and conditions of the Lease except to the extent
expressly set forth in this First Amendment. Tenant hereby accepts the Premises
in their “AS IS,” “WHERE IS” condition (except for the performance of Landlord’s
EP Work (hereinafter defined), which shall be performed after such acceptance)
and with all faults on the date hereof, without representations or warranties,
express or implied, in fact or by law, of any kind, and without recourse to
Landlord. Tenant shall continue to have the right to extend the Term of the
Lease in accordance with and subject to the provisions of Section 1.2 of the
Lease.
3.    Base Rent. Notwithstanding anything to the contrary set forth in the
Lease, Base Rent during the Extension Period shall be payable in the following
amounts and otherwise in accordance with the terms of the Lease:
Period of Time
Annual Base Rent
Monthly Installment
10/1/18 – 9/30/19
$2,450,500.00
$204,208.33
10/1/19 – 9/30/20
$2,524,015.00
$210,334.58
10/1/20 – 9/30/21
$2,599,735.45
$216,644.62
10/1/21 – 9/30/22
$2,677,727.51
$223,143.96
10/1/22 – 9/30/23
$2,758,059.34
$229,838.28



-1-

--------------------------------------------------------------------------------




4.    Tenant Improvements.
(a)    Reference is hereby made to that certain Lease dated June 13, 2008 by and
between MIT 149 Sidney Leasehold LLC (“149 Landlord”), an affiliate of Landlord,
as landlord, and Tenant, as tenant, as amended by that certain First Amendment
to Lease dated March 29, 2010 and as further amended by that certain Second
Amendment to Lease dated as of even date herewith (collectively, the “149
Lease”) with respect to that certain building located at 149 Sidney Street,
Cambridge, MA (the “149 Building”).
(b)    In accordance with and subject to the provisions of the Lease and the 149
Lease, as applicable, including without limitation Section 11 thereof, Tenant
desires to perform Alterations to the Premises and the premises demised under
the 149 Lease (collectively, “Tenant’s Work”). Tenant’s Work shall be (i)
performed at Tenant’s sole cost and expense, subject to reimbursement pursuant
to Sections 4(c) and 5(b)(iii) below, (ii) performed by one or more contractors
selected by Tenant and reasonably approved by Landlord, and (iii) completed on
or before March 31, 2019, time being of the essence.
(c)    As an inducement to Tenant’s entering into this First Amendment and the
Second Amendment to the 149 Lease of even date herewith, Landlord and 149
Landlord have agreed to reimburse Tenant in the aggregate for up to Two Hundred
Thousand Dollars ($200,000) (the “TI Allowance”) of the reasonable out of pocket
costs and expenses incurred by Tenant in connection with Tenant’s Work (the “TI
Costs”). For the purposes hereof, the cost to be so reimbursed by Landlord shall
not include

(i) the cost of any of Tenant’s Property, including without limitation
telecommunications and computer equipment and all associated wiring and cabling,
any de-mountable decorations, artwork and partitions, signs, and trade fixtures,
(ii) the cost of any fixtures or Alterations that will be removed at the end of
the Term, (iii) any fees paid to Tenant, any Affiliated Entity or Successor, and
(iv) any so-called “soft costs.”
(i)    Subject to Section 4(c)(ii) below, with respect to portions of Tenant’s
Work relating to the Building (as opposed to the 149 Building), Landlord shall,
within thirty (30) days after receipt of a reasonably detailed requisition
(accompanied by copies of all invoices and unconditional lien waivers relating
to such work from Tenant’s contractor(s), as well as a certification executed by
the Chief Executive Officer, Chief Financial Officer, Chief Operations Officer,
or Vice President of Tenant that the amount of the requisition in question does
not exceed the cost of the items, services and work covered by such requisition)
reimburse Tenant for the TI Costs reflected in such requisition; provided,
however, in no event (other than as expressly set forth in Section 5(b)(iii)
below) shall Landlord or 149 Landlord have any obligation to reimburse Tenant
for more than Two Hundred Thousand Dollars ($200,000) of the TI Costs in the
aggregate, it being understood and agreed that any payment made by 149 Landlord
on account of the TI Allowance shall reduce the liability of Landlord under this
Section 4 (and any payment made by Landlord on account of the TI Allowance shall
reduce the liability of 149 Landlord under the 149 Lease).
(ii)    Notwithstanding anything to the contrary herein contained: (A) Landlord
shall have no obligation to advance funds on account of the TI Allowance (1)
until Landlord shall have received an original W-9 executed by Tenant, nor (2)
more than once per month; (B) Landlord shall have no obligation to pay any
portion of the TI Allowance with respect to any requisition submitted after June
30, 2019, time being of the essence; (C) Tenant shall not be entitled to any
unused portion of the TI Allowance; and (D) Landlord’s obligation to pay any
portion of the TI Allowance shall be conditioned upon there existing no default
by Tenant in its obligations under the Lease and/or the 149 Lease at the time
that Landlord would otherwise be required to make such payment (it being
understood and agreed that if Tenant cures such default prior to the expiration
of the notice and/or cure periods set forth in Section 20.1 of the Lease and/or
the 149 Lease, as applicable, Landlord shall make such payment promptly after
the cure is effectuated).


-2-

--------------------------------------------------------------------------------




(iii)    In the event Tenant owes Landlord any sums under or pursuant to the
Lease at such time as Landlord is obligated pursuant to the provisions of this
Section 4 to pay any portion of the TI Allowance, Landlord shall have the right
to offset said amount from such payment of the TI Allowance.
(d)    During periods when Tenant’s Work or any Alterations are being performed,
Tenant shall maintain (or cause to be maintained) so-called all risk or special
cause of loss property insurance or its equivalent and/or builders risk
insurance on 100% replacement cost coverage basis, including hard and soft costs
coverages. Such insurance shall protect and insure Landlord, Landlord's agents,
Tenant and Tenant's contractors, as their interests may appear, against loss or
damage by fire, water damage, vandalism and malicious mischief, and such other
risks as are customarily covered by so-called all risk or special cause of loss
property / builders risk coverage or its equivalent and shall otherwise include
no less than the coverage terms required for property insurance under Section
14.1(b) of the Lease.
5.    Replacement Work.
(a)    In accordance with and subject to the provisions of the Lease and the 149
Lease, as applicable, including without limitation Section 11 thereof, Tenant
hereby agrees to replace (i) the rooftop units listed on Exhibit A attached
hereto and made a part hereof (the “Rooftop Units”), (ii) two (2) domestic water
heaters serving the Building, and (iii) two (2) domestic water heaters serving
the 149 Building (collectively, the “Replacement Work”). The Replacement Work
shall be (i) performed at Tenant’s sole cost and expense, subject to
reimbursement pursuant to Section 5(b) below, (ii) performed by one or more
contractors selected by Tenant and approved by Landlord, and (iii) completed on
or before March 31, 2019, time being of the essence. Replacement air
conditioning and heating equipment shall be installed per the current
Commonwealth of Massachusetts Building Code, 780 CMR and the adopted
International Energy Conservation Code (IECC). Equipment specifications shall,
at minimum, follow the efficiency requirements shown on table C403.2.3. of the
IECC. All replacement units (Rooftop Units and water heaters) shall be of
similar size to the unit being replaced and otherwise be reasonably approved by
Landlord in writing in advance of installation.
(b)    As an inducement to Tenant’s entering into this First Amendment and the
Second Amendment to the 149 Lease of even date herewith, Landlord and 149
Landlord have agreed to reimburse Tenant in the aggregate for up to Five Hundred
Thousand Dollars ($500,000) (the “RW Allowance”) of the reasonable out of pocket
costs and expenses incurred by Tenant in connection with the Replacement Work
(the “RW Costs”). For the purposes hereof, the cost to be so reimbursed by
Landlord shall not include any fees paid to Tenant, any Affiliated Entity or
Successor nor any so-called “soft costs.”
(i)    With respect to portions of the Replacement Work relating to the Building
(as opposed to the 149 Building), Landlord shall, within thirty (30) days after
receipt of a reasonably detailed requisition (accompanied by copies of all
invoices and unconditional lien waivers relating to such work from Tenant’s
contractor(s), as well as a certification executed by the Chief Executive
Officer, Chief Financial Officer, Chief Operations Officer, or Vice President of
Tenant that the amount of the requisition in question does not exceed the cost
of the items, services and work covered by such requisition) reimburse Tenant
for the RW Costs reflected in such requisition; provided, however, in no event
shall Landlord or 149 Landlord have any obligation to reimburse Tenant for more
than Five Hundred Thousand Dollars ($500,000) of the RW Costs in the aggregate,
it being understood and agreed that any payment made by 149 Landlord on account
of the RW Allowance shall reduce the liability of Landlord under this Section 5
(and any payment made by Landlord on account of the RW Allowance shall reduce
the liability of 149 Landlord under the 149 Lease).
(ii)    Notwithstanding anything to the contrary herein contained: (A) Landlord
shall have no obligation to advance funds on account of the RW Costs (1) until
Landlord shall have received an original W-9 executed by Tenant, nor (2) more
than once per month; (B) Landlord shall have no obligation to pay


-3-

--------------------------------------------------------------------------------




any portion of the RW Allowance with respect to any requisition submitted after
June 30, 2019, time being of the essence; and (C) Landlord’s obligation to pay
any portion of the RW Allowance shall be conditioned upon there existing no
default by Tenant in its obligations under the Lease and/or the 149 Lease at the
time that Landlord would otherwise be required to make such payment (it being
understood and agreed that if Tenant cures such default prior to the expiration
of the notice and/or cure periods set forth in Section 20.1 of the Lease and/or
the 149 Lease, as applicable, Landlord shall make such payment promptly after
the cure is effectuated).
(iii)    In the event Tenant completes the Replacement Work and there remains
any unused portion of the RW Allowance, then, subject to Section 5(b)(ii) above
and the proviso at the end of Section 5(b)(i) above, Tenant shall have the right
to apply such unused portion of the RW Allowance to the reasonable out-of-pocket
costs and expenses incurred by Tenant in connection with other base building
improvements in accordance with the following process: Tenant shall submit a
reasonably detailed description of the base building improvements to Landlord
with a request that Landlord approve such proposed improvements as “base
building improvements”; Landlord shall notify Tenant in writing whether Landlord
approves such proposed improvements as “base building improvements,” which
approval shall not be unreasonably withheld or delayed; if approved, then Tenant
shall have the right to perform such base building improvements in accordance
with Section 11 of the Lease; and Tenant shall apply for reimbursement of the
reasonable out of pocket costs incurred by Tenant in connection with such base
building improvements in accordance with the process described in Section
5(b)(i) above. Tenant shall not otherwise be entitled to any such unused
portion.
(iv)    In the event Tenant owes Landlord any sums under or pursuant to the
Lease at such time as Landlord is obligated pursuant to the provisions of this
Section 5 to pay any portion of the RW Allowance, Landlord shall have the right
to offset said amount from such payment of the RW Allowance.
6.    Landlord’s EP Work. Landlord shall use reasonable diligence to perform the
following work (“Landlord’s EP Work”): repair the cracking foundation wall at
the southwest corner of the Building and remove the abandoned 50kW generator
from the roof of the Building. Landlord’s EP Work shall be performed in a good
and workmanlike manner and in accordance with Legal Requirements.
7.    No Removal of Existing Alterations.  Tenant shall not be required to
remove any Alterations performed by Tenant prior to the date hereof and all
Alterations performed by Tenant prior to the date hereof shall be surrendered
with the Premises at the end of the Term.  The foregoing shall not absolve
Tenant from its obligation to surrender the Premises free of Hazardous
Materials, the same having been properly decommissioned in accordance with a
protocol reasonably approved by Landlord and otherwise in compliance with Legal
Requirements and in the condition required by the Lease.
8.    Expansion. Landlord shall use commercially reasonable efforts to keep
Tenant informed of any lab/R&D space that may become available in the properties
owned by Landlord in Cambridgeport.
9.    Notices. Pursuant to Section 24 of the Lease, all Notices shall be
addressed as follows:
If to Landlord:    MIT 128 Sidney Leasehold LLC    
c/o MIT Cambridge Real Estate LLC
238 Main Street, Suite 200
Cambridge, MA 02142
Attention: President


With copies to:    MIT Investment Management Company
238 Main Street, Suite 200
Cambridge, MA 02142


-4-

--------------------------------------------------------------------------------




Attention: Director of Real Estate Legal Services
and
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110
Attention: Colleen P. Hussey, Esquire
and
Jones Lang LaSalle Americas, Inc.
238 Main Street
Cambridge, MA 02142
Attention: Group Manager


A copy of any Notice to Landlord shall also be sent by electronic mail to
mitimcore@mitimco.mit.edu.
If to Tenant:    Acceleron Pharma Inc.
149 Sidney Street
Cambridge, MA 02139
Attention: General Counsel


A copy of any Notice to Tenant shall also be sent by electronic mail to
notice@acceleronpharma.com.
10.    Brokers. Landlord and Tenant each warrants and represents that it has
dealt with no broker in connection with this First Amendment other than
Transwestern RBJ and Jones Lang LaSalle New England, LLC (collectively,
“Broker”). Landlord and Tenant each agrees to defend, indemnify and save the
other harmless from and against any Claims arising as a result of its breach of
the foregoing representation and warranty. Landlord shall be solely responsible
for the payment of any brokerage commissions to Broker.
11.    Tenant Representations. Tenant hereby guarantees, warrants and represents
to Landlord that (i) Tenant has full corporate, partnership, trust, association
or other appropriate power and authority to enter into this First Amendment and
to perform all of Tenant’s obligations hereunder, (ii) each person (and all of
the persons if more than one signs) signing this First Amendment on behalf of
Tenant is duly and validly authorized to do so; (iii) the execution, delivery or
performance of this First Amendment by Tenant, and the consummation of the
transactions contemplated hereby, (A) does not require the consent of any party
(including without limitation any of Tenant’s lenders), and (B) will not violate
or conflict with any provision of documents or instruments under which Tenant is
constituted or to which Tenant is a party; and (iv) as of the date hereof and
throughout the Term, neither Tenant nor any of its directors, officers or, to
the best of Tenant’s knowledge, any of its owners having an ownership interest
of fifty percent (50%) or more in Tenant, (A) are from countries or other areas
that are subject to economic, trade, sectoral, or transactional sanctions
imposed by the United States Government, or (B) appears on any lists of known or
suspected terrorists, terrorist organizations or other prohibited persons made
publicly available or published by any agency of the government of the United
States or any other jurisdiction in which Tenant is doing business, including
but not limited to the List of Specially Designated Nationals and Blocked
Persons (“SDNs”) maintained by the Office of Foreign Assets Control (“OFAC”) of
the U.S. Department of the Treasury.
12.    Landlord Representations. Landlord hereby guarantees, warrants and
represents to Tenant that (i) Landlord has full limited liability company power
and authority to enter into this First Amendment and to perform all of
Landlord’s obligations hereunder, (ii) each person (and all of the persons if
more than one signs) signing this First Amendment on behalf of Landlord is duly
and validly authorized to do so; (iii) the


-5-

--------------------------------------------------------------------------------




execution, delivery or performance of this First Amendment by Landlord, and the
consummation of the transactions contemplated hereby, (A) does not require the
consent of any party (including without limitation any of Landlord’s lenders),
and (B) will not violate or conflict with any provision of documents or
instruments under which Landlord is constituted or to which Landlord is a party;
and (iv) as of the date hereof and throughout the Term, Landlord is not (A)
knowingly in violation of any laws relating to terrorist acts, acts of war and
money laundering (“Anti-Terrorism Laws”); or (B) a Prohibited Person as defined
under the Anti-Terrorism Laws or identified as a “specially designated national
and blocked person” on the most current list published by the OFAC of the U.S.
Department of the Treasury.
13.    Ratification. Except as amended hereby, the terms and conditions of the
Lease shall remain unaffected. From and after the date hereof, all references to
the Lease shall mean the Lease as amended hereby. Tenant confirms and ratifies
that, as of the date hereof, (a) the Lease is and remains in good standing and
in full force and effect, and (b) Tenant has no claims, counterclaims, set‑offs
or defenses against Landlord arising out of the Lease or the Premises or in any
way relating thereto. Landlord confirms and ratifies that, as of the date
hereof, (a) the Lease is and remains in good standing and in full force and
effect, and (b) Landlord has no claims, counterclaims, set‑offs or defenses
against Tenant arising out of the Lease or the Premises or in any way relating
thereto.
14.    Miscellaneous. This First Amendment shall be deemed to have been executed
and delivered within the Commonwealth of Massachusetts, and the rights and
obligations of Landlord and Tenant hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the Commonwealth of Massachusetts
without regard to the laws governing conflicts of laws. If any term of this
First Amendment or the application thereof to any person or circumstances shall
be invalid and unenforceable, the remaining provisions of this First Amendment,
the application of such term to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected. This First
Amendment is binding upon and shall inure to the benefit of Landlord and Tenant
and their respective successors and assigns. Each party has cooperated in the
drafting and preparation of this First Amendment and, therefore, in any
construction to be made of this First Amendment, the same shall not be construed
against either party. In the event of litigation relating to this First
Amendment, the prevailing party shall be entitled to reimbursement from the
other party of its reasonable attorneys' fees and costs. This First Amendment
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous oral and written
agreements and discussions, and may not be amended, waived, discharged or
terminated except by a written instrument signed by all the parties hereto. A
facsimile, PDF or other electronic signature on this First Amendment shall be
equivalent to, and have the same force and effect as, an original signature.


[signatures on following page]


-6-

--------------------------------------------------------------------------------




[SIGNATURE PAGE TO FIRST AMENDMENT TO LEASE BY AND BETWEEN
MIT 128 SIDNEY LEASEHOLD LLC AND ACCELERON PHARMA INC.]


EXECUTED under seal as of the date first set forth above.


LANDLORD:        MIT 128 SIDNEY LEASEHOLD LLC
By: MIT Cambridge Real Estate LLC, its manager




By: /s/ Seth D. Alexander    
Seth D. Alexander, President, and not individually








TENANT:        ACCELERON PHARMA INC.




By:    /s/ Kevin F. McLaughlin    
Name: Kevin F. McLaughlin    
Title: Sr.V.P. and CFO    


-7-

--------------------------------------------------------------------------------




EXHIBIT A
 
128 Sidney St. RTU’s
 
 
Make
Model #
Serial #
Type
Year
Size
Age
1.
 
Trane
SLHFC404CK00E69D3F01P
J96J72842
RTU
1996
40.0
21



 
149 Sidney St. RTU’s
 
#
Make
Model #
Serial #
Type
Year
Size


Age
2.
MUACU-3
Carrier
 38AK-024-500
2693F56576
Split
1993
20.0


24
3.
RTU 12
 
 
 
RTU
1994
18.0


22
4.
RTU 10
Bryant
580DPV036074AAAB
2494G21264
RTU
1994
3.0


23
5.
MUACU-5
Carrier
38AE-012-500
3394F09022
Split
1994
10.0


23
6.
MUACU-6
Carrier
38AE-012-500
2894F04145
Split
1994
10.0


23
7.
RTU 13
Carrier
580DPV060115AAAA
3695G20676
RTU
1995
5.0


22
8.
RTU 14
Carrier
588ANW018040ACBD
3796G11398
RTU
1996
1.5


21
9.
RTU 2
Carrier
588ANW030080ACBD
1296G11577
RTU
1996
7.5


21
10.
RTU 6
Carrier
N/A
N/A
RTU
1996
5.0


21
11.
RTU 1
Bryant
588ANW018040ACBD
3796G11400
RTU
1996
1.5


21





-8-